DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-16 are pending and examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
Claims 1-7 and 14-16 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mendel, P. et al. MendelNet (November 2016) pp. 731-735. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 4/21/2022. Applicants’ arguments filed 7/21/2022 have been considered but are not deemed persuasive.
The claims are broadly drawn to a method of determining the presence or the absence of a Y chromosome marker SCAR119 in the genome of a dried ungerminated cannabis seed (dried to an unspecified extent) by contacting an unspecified probe to an amount of isolated nucleic acid from an embryonic sample taken from the seed or by  means of a PCR reaction using amplifying primers of SEQ ID NO: 5 and SEQ ID NO: 6 (claims 1-7); and a kit thereof (claims 14-16).
The claims, specifically claims 1, 3, and 14 have been amended to recite “ungerminated” seed and Applicants assert that there is nothing in the disclosure of Mendel that expressly or inherently teaches using ungerminated seeds in the gender determination analysis (response page 6). This is not persuasive because on page 7333 of Mendel the very last sentence states clearly that “In addition, DNA of the first variety (Carmagnolo) was isolated from seeds”.  Mendel also clearly indicates the source material used in Table 1 on page 732 and again refers to Carmagnola seeds maintaining the distinction of source material throughout the publication.

Claim Rejections - 35 USC § 103
Claims 1-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Mendel, P. et al. MendelNet (November 2016) pp. 731-735 in view of Zheng, X. et al., BioTechniques (May 2015) Vol. 58, pp. 234-243. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 4/21/2022. Applicants’ arguments filed 7/21/2022 have been considered but are not deemed persuasive.
Claims 1-7 and 14-17 are rejected under 102 as anticipated by Mendel et al. supra and are broadly drawn to a method of determining the presence or the absence of a Y chromosome marker SCAR119 in the genome of a dried cannabis seed (dried to an unspecified extent) by contacting an unspecified probe to an amount of isolated nucleic acid from an embryonic sample taken from the seed or by  means of a PCR reaction using amplifying primers of SEQ ID NO: 5 and SEQ ID NO: 6 (claims 1-7); and a kit thereof (claims 14-16).
Claims 8-13 are drawn to the same method steps recited in claims 1-7 but require additionally;
identifying a female dry cannabis seed by absence of the SCAR119 marker and germinating the identified female cannabis seed as recited in claim 8; and
removing pericarp and sed coat from the dry cannabis seed without affecting the radicle of the dry cannabis seed as recited in claim 10.
Mendel supra teaches identifying a female dry cannabis seed by absence of the SCAR119 marker on page 734 in figure 2, see the third row of table (SCAR119 marker) in columns 3, 7-10 and 12 that show female seeds of cannabis.
Zheng teaches the removal of the seed coat and pericarp by light sanding to expose the cotyledons of the embryo (see page 242 middle column 1st full paragraph), excision of a cotyledon section of the embryo, and germinating the processed cotton seeds and genotyping using marker assisted selection (see entire column spanning pages 236-237 and further including the section on page 240 in left column titled SNP amplification from cotton seed DNA; and page 242 paragraph spanning middle and left columns).
It would have been obvious at the time of filing to modify the method taught by Mendel to process the cannabis seeds in a non-destructive fashion and select the desired male or female cannabis seed based upon the SCAR119 PACR results and germinate the processed seeds for the purpose of further refining seed stocks and breeding. One of ordinary skill would have been motivated by the success of Mendel in determining the sex of cannabis seeds and selecting male or female seeds for further propagation, and by the success of both Zheng in non-destructively excising embryonic tissue from a plant seed and then geminating that same seed. One of ordinary skill would have a reasonable expectation of success in both determining and selecting the male or female seeds as desired given the success of Mendel and the availability of the SCAR119 primer pair for amplifying the SCAR119 marker and the by the success of Zheng in non-destructively processing plant seeds for genotyping by PCR or RFLP and further germinating the processed seeds into whole plants; wherein removing the seed coat to reach embryonic tissue as taught by Zheng would encompass penetrating and removing the pericarp.
Applicants assert that the technique utilized by Zheng would not be apparent to one of ordinary skill because of the difference in size between the smaller cannabis seed and the larger cotton seed. This is not persuasive because one of ordinary skill would have easily appreciated that grinding a somewhat smaller seed as cannabis would only require routine experimentation and testing to achieve a successful result and understood that tissue sampling using a 96 well plate used by Zheng could easily be adapted to the appropriate seed size by simply using larger or smaller wells and larger or small drill bits. 

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663